3:20-cv-01552-JMC   Date Filed 08/10/20    Entry Number 108-2    Page 1 of 19




                Mary T. Thomas, et al. v. Marci Andino, et al.

                        C/A No.: 3:20-cv-01552-JMC




                            Exhibit 1
  to Defendants’ Memorandum in Support of Motion for
                  Summary Judgment




    Deposition Excerpts of Jeremy Paul Rutledge
3:20-cv-01552-JMC    Date Filed 08/10/20   Entry Number 108-2   Page 2 of 19




                                                                               1
  1                      UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
  2                           COLUMBIA DIVISION
  3
       MARY T. THOMAS, NEA RICHARD,
  4    JEREMY RUTLEDGE, TRENA WALKER,
       THE FAMILY UNIT, INC., and the
  5    SOUTH CAROLINA STATE CONFERENCE
       OF THE NAACP,
  6                        Plaintiffs,
  7             v.                         C/A No.: 3:20-cv-01552-JMC
  8    MARCI ANDINO, in her official capacity as
       Executive Director of the South Carolina
  9    State Election Commission; JOHN WELLS,
       in his official capacity as Chair of the
 10    South Carolina State Election Commission;
       JOANNE DAY, CLIFFORD J. ELDER, LINDA McCALL,
 11    and SCOTT MOSELEY, in their official capacity
       as Members of the South Carolina State Election
 12    Commission; and HENRY D. McMASTER, in his official
       capacity as Governor of South Carolina,
 13                        Defendants.
 14
 15                            D E P O S I T I O N
 16    WITNESS:            JEREMY PAUL RUTLEDGE
 17    DATE:               Friday, July 24, 2020
 18    TIME:               10:06 a.m.
 19    LOCATION:           1406 Glencoe Drive
                           Mount Pleasant, South Carolina
 20
       TAKEN BY:           Attorneys for the Defendants
 21                        SC State Election Commission officials
 22    REPORTED BY:  DEBORAH L. DUSSELJEE, RPR, CRC
                     Realtime Systems Administrator
 23    - - - - - - - - - - - - - - - - - - - - - - - - - -
 24                             COMPUSCRIPTS, INC.
                               www.compuscripts.com
 25                               1.888.988.0086
3:20-cv-01552-JMC   Date Filed 08/10/20    Entry Number 108-2   Page 3 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               16
  1    early.

  2                 And I went one other time, which I

  3    approximate to be about three weeks later, to retrieve

  4    a number of books and things from my office because I

  5    knew I wouldn't be working from the church office.                      I

  6    was working from home.             And, again, I went early to

  7    avoid any people.

  8          Q.     You live with your wife and son; is that

  9    correct?

 10          A.     Yes.

 11          Q.     Does anyone else live in your house?

 12          A.     No.

 13          Q.     Has anyone else been to your house since

 14    March 13th?

 15          A.     Yes.

 16          Q.     Who's been there?

 17          A.     I will do my best to recall this for you,

 18    and it's also recorded in the document we provided.

 19    My wife and I sat down and were very thorough, so I'm

 20    working from memory at this moment.

 21                 Who has come to my house since March 13th?

 22    My mother and her housemate, Barbara Cole, have come

 23    to our house.       Our administrative assistant, Kathryn

 24    Cullinan, has come to our house.              Actually last

 25    evening, our choir director, Michael Laird, and his

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 4 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                              17
  1    wife Vanessa came to our house to pick up a computer.

  2                 All of these visits were outside at a

  3    minimum of 15 feet with masks.             In Michael and

  4    Vanessa's case, we put the computer they were picking

  5    up outside, and we did not come out of the house.

  6                 So in every case, we have kept a very strong

  7    physical distance.        There may be a visit that I'm not

  8    recalling.     I'm sort of straining to remember what we

  9    put on that -- on the --

 10           Q.    And I'm not trying to test you right now as

 11    compared to written responses, and we'll go through

 12    those later, and I'll ask you who some of those people

 13    are.

 14                 Where does your mother live?

 15           A.    My mother lives in a -- I mean, she lives in

 16    Mount Pleasant.

 17           Q.    That's what I was asking, is she -- she

 18    lives nearby.

 19           A.    Yes.

 20           Q.    How often have you seen her since

 21    March 13th?

 22           A.    Oh, less than --

 23           Q.    Do you see her --

 24           A.    Go ahead.

 25           Q.    Do you see her once a week?            Do you see her

                           www.compuscripts.com
3:20-cv-01552-JMC    Date Filed 08/10/20   Entry Number 108-2   Page 5 of 19

                     Jeremy Paul Rutledge 7/24/2020
                                                                               18
  1    once a month?       Have you seen her once in the last four

  2    months?

  3          A.      I'm approximating.         About three times a

  4    month.       Much less than we would like.           Maybe --

  5          Q.      How often did you see her before March 13th?

  6          A.      Oh, several times a week, so...

  7                  I would -- let's just approximate twice a

  8    week, and now it is more like twice a month.

  9          Q.      Got it.     Speaking of people, there's a list

 10    you gave us.       This is, again, a response, the one you

 11    were just talking about.            One is a list of people who

 12    may know something about this case, and the other one,

 13    there is a list of people who you've seen.

 14                  And I just want to ask you who these people

 15    are and when you saw them and just find out a little

 16    bit about it.       So obviously I know that Sara is your

 17    wife.    So that's easy on the first one.

 18                  Kathryn Cullinan, who is that?

 19          A.      She is the church administrator.

 20          Q.      Approximately how many times have you seen

 21    her since March 13?

 22          A.      Only one that I can remember, so I would say

 23    approximately two.         I mean, it's possible.          I work

 24    with Kathryn very closely, but I only remember

 25    physically seeing her once.             Again, it was outside

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 6 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                              19
  1    with face masks on at a distance.

  2          Q.     Barbara Cole is your mother, correct?

  3          A.     No.   My mother is --

  4          Q.     No, I'm sorry.        That's obviously not your

  5    mother.      Who is Barbara Cole again?

  6          A.     Barbara Cole is my mother's housemate.                They

  7    share a house together.

  8          Q.     Okay.    Do you see her every time you see

  9    your mother or just sometimes?

 10          A.     Just sometimes.

 11          Q.     Who is Dr. Brad Keith?

 12          A.     Dr. Brad Keith is one of -- I have three

 13    doctors at MUSC, and he's one of my doctors.

 14          Q.     What is his specialty?

 15          A.     Internal medicine.

 16          Q.     Dr. Richard Silver, what is his specialty?

 17          A.     His specialty is rheumatology, and he is my

 18    primary doctor.       He's a specialist in my disease.

 19          Q.     Which -- since you mentioned it, what

 20    condition do you have?

 21          A.     My disease is systemic scleroderma with

 22    interstitial lung disease.            And if Debbie needs me to

 23    spell any of that, I would be happy to.                 It's

 24    important, you know, that diagnosis.

 25          Q.     It is.

                          www.compuscripts.com
3:20-cv-01552-JMC    Date Filed 08/10/20   Entry Number 108-2   Page 7 of 19

                     Jeremy Paul Rutledge 7/24/2020
                                                                               24
  1    Houston.

  2          Q.      What would they know about the case?

  3          A.      The same as our families, I think.              They may

  4    have even been included in that same e-mail, kind of a

  5    newsy e-mail, what is happening with us, so...

  6          Q.      Now I am looking at the other list.              This is

  7    the people you've had some interaction with since

  8    March.       And some of this you mentioned, your mother

  9    and her housemate.

 10                  And then there's Stephanie and Noel Hunt.

 11    Who is that?

 12          A.      They are church members, and they are

 13    neighbors.

 14          Q.      Approximately how close do they live to you?

 15          A.      Approximately one mile.

 16          Q.      Have you seen them more than just that one

 17    time in April?

 18          A.      No.

 19          Q.      What do you remember about when you saw them

 20    in April?      Where was it?        How long did it last?

 21          A.      It was at their house outside.             We kept a

 22    large physical distance.            I would say 15 feet, and it

 23    probably lasted 30 minutes at the longest.                 Perhaps it

 24    was shorter than that.

 25                  I remember feeling a little nervous, you

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2    Page 8 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               25
  1    know, to be visiting, so maybe 20 to 30 minutes is my

  2    estimate.     Again, at a good social distance outdoors.

  3          Q.     Got it.

  4                 Lara D'Eugenio?

  5          A.     Yeah.    Lara D'Eugenio, she's also a church

  6    member and a friend.         And we --

  7          Q.     Appro --

  8          A.     Go ahead.

  9          Q.     I was going to say, approximately where was

 10    that and how long did it last?

 11          A.     That was at her house.          I would approximate

 12    that visit to be about 30 minutes.              It was outside,

 13    and I believe we wore masks as well.              And that was

 14    just one visit, so...

 15                 We kept --

 16          Q.     I don't want to cut you off.               I'm sorry.

 17                 Who are Annie and Peter Steele?

 18          A.     They are also friends and church members.

 19    We saw them once.        It was here.       It was outside at --

 20    I would say, again, 15 feet.            I'm pretty careful about

 21    that distance and like to maintain that distance.

 22    They had -- Annie had sewn us some new face masks, and

 23    they were bringing them by to drop them off.

 24          Q.     Mike Fischer, who is he?

 25          A.     Mike -- Mike -- I'm sorry.           I didn't mean to

                          www.compuscripts.com
3:20-cv-01552-JMC    Date Filed 08/10/20   Entry Number 108-2    Page 9 of 19

                     Jeremy Paul Rutledge 7/24/2020
                                                                                26
  1    speak too soon.

  2          Q.      That's all right.

  3          A.      Mike Fisher is our neighbor.               He lives

  4    across the street and over one house.

  5          Q.      When you see him, is it just the comings and

  6    goings of in and out of your house and his house?

  7          A.      Yes.    He walks his dogs, and so we wave to

  8    him probably once a day.            They have concerns about

  9    being high risk, so none of us get close to each

 10    other.       Often, we will wave to Mike from 50 feet or

 11    more.    So we keep a good distance from Mike, but we

 12    see him -- see him every day.

 13          Q.      Treva Williams, Rose Stump, and is it

 14    Raynique Syas?

 15          A.      Yes.    Yes.    They -- they came by once.             And

 16    I -- I'm sorry to say I can't estimate this very well.

 17    I think it was probably two months ago.

 18          Q.      That's almost spot on to what you had

 19    written down, so well done.

 20          A.      Okay.    Days are a little fuzzy right now.

 21    Time is better with time of day than how many days

 22    have passed.

 23                  They came by once.         I think they knew I was

 24    feeling a little dejected by having stayed home so

 25    long.    And I work with them closely in the community,

                            www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 10 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               27
   1   so they came by and brought like posters that said, We

   2   love you Jeremy or whatever, and they were at the end

   3   of my driveway.

   4                So we were probably 15 feet away.              Also, our

   5   family had masks.         And it was just that one visit.

   6          Q.    Who is Adam Parker?

   7          A.    Adam Parker is also a friend.              He works for

   8   "The Post and Courier" as well.

   9          Q.    Did you discuss this lawsuit with

 10    Mr. Parker?

 11           A.    No.

 12           Q.    I see Barbara and Barry Sanders.              I'm

 13    guessing that's not the football player Barry Sanders.

 14           A.    No, no.      They are church members, and we

 15    visited them after a surgery one of them had.                  It was

 16    a pastoral visit.         We were going to visit them outside

 17    their house, you know, 15 feet, face masks.                 That's

 18    also how I visited with Adam, 15 feet and face masks.

 19                 When we went to see Barbara and Barry, it

 20    was raining that day, so we actually were in our car,

 21    and they were still in their house.               So we called each

 22    other and waved, so that was our way of keeping our

 23    distance.

 24           Q.    Marcia and Tim West, who are they?

 25           A.    Marcia and Tim West are also friends from

                          www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 11 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               28
   1   church.      And we went to their house on their

   2   anniversary to wish them happy anniversary and met

   3   them outside at a distance, again, I would say, of 15

   4   feet, maybe a little more.            They have a big yard.         We

   5   wore face masks and -- yeah.

   6                Actually, to be honest, now I cannot

   7   remember if it was an anniversary or a birthday

   8   because I have a vague memory of my son singing Happy

   9   Birthday, so...

 10                 But it was a happy occasion we went to.

 11           Q.    It was something exciting.

 12                 And then finally Ivy Wadsworth.

 13           A.    Ivy Wadsworth is a friend and a neighbor,

 14    and they live two blocks away.             And we saw her once on

 15    a walk.      She was outside of her house, and we spoke

 16    with her briefly.         Again, at about 15 feet.

 17                 We are always wearing face masks when we go

 18    for a walk.      And I believe that was just one time.

 19    That was relatively recently.             It was in the last two

 20    weeks.

 21           Q.    Your thing says July 13th, so, again, spot

 22    on.

 23                 A couple of -- you have a list of places

 24    you've been, some -- like forests and the beach.                   You

 25    have Marion Square on your list.              When did you go to

                          www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 12 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               35
   1          A.    Yes, generally.

   2          Q.    I want to talk a little bit about the

   3   witness requirement first.

   4                Could your wife be the witness for your

   5   absentee ballot?

   6          A.    Could my wife be the witness for my absentee

   7   ballot?      The answer this morning is yes.            If we were

   8   voting this morning, she could be.

   9          Q.    You don't wear a face mask in your house, do

 10    you?

 11           A.    No.

 12           Q.    Your wife lives there and doesn't wear a

 13    face mask at home either.

 14           A.    That's correct.

 15           Q.    Right.     You see your wife basically more

 16    times a day than you can count, correct?

 17           A.    Yes.

 18           Q.    Good answer.

 19                 All right.       So I want to talk about the

 20    qualification requirement now.             It's what your lawyers

 21    have called the excuse requirement.               I don't want to

 22    get in a spitting contest over what we call it, but it

 23    is the requirement that you must have a reason to vote

 24    absentee because it's not open to just everyone.

 25                 I have the declaration that was filed with

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20    Entry Number 108-2    Page 13 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                                 40
   1          A.    Yeah, that's the only --

   2          Q.    Okay.

   3          A.    You have all that.

   4          Q.    We do.     I just wanted to make sure you

   5   weren't going to tell me what you told your lawyers

   6   because that's privileged, and I don't want to ask

   7   about that.

   8          A.    Yeah.

   9          Q.    And if you had started to, I don't know who

 10    was going to stop you first, your lawyer or me.

 11                 All right.       Do you know anyone who

 12    contracted COVID-19 because they voted in the

 13    June 9th, 2020 primary?

 14           A.    I do not know anyone that has told me that.

 15    I'm not sure how I would know who contracted COVID and

 16    how they got it.        Or let me rephrase that.               I'm not

 17    sure I would know from someone with COVID where

 18    exactly they contracted it, so I can't say -- can't

 19    say with any certainty.

 20                 MR. LAMBERT:          Those are the only questions I

 21    have at this time.

 22                 As you probably realized, there are a lot of

 23    other lawyers on this videoconference now.                     So

 24    unfortunately, I have got to hand you off to them, and

 25    you are not off the hot seat just yet.                   But

                          www.compuscripts.com
3:20-cv-01552-JMC    Date Filed 08/10/20    Entry Number 108-2    Page 14 of 19

                     Jeremy Paul Rutledge 7/24/2020
                                                                                  41
   1   Mr. Rutledge, I appreciate you taking time this

   2   morning to answer my questions and talk to me.

   3                 THE WITNESS:          Could I clarify one answer as

   4   well?

   5                 MR. LAMBERT:          Sure.

   6                 THE WITNESS:          When you asked if Sara could

   7   be a witness for me and I said today she could be,

   8   that is because she has stayed at home with me since

   9   the schools closed in March.                So we've been in a

 10    bubble, and that allows us to safely be together.

 11                  If that bubble is broken, then the answer

 12    would be no.        And as we approach the start to school,

 13    that's why I said today the answer is yes.                    But I just

 14    wanted to clarify that's only for today.

 15    BY MR. LAMBERT:

 16           Q.     So what would happen if the bubble were

 17    broken?      Would you or she have to go live somewhere

 18    else?

 19           A.     Yes, and, in fact, that is our plan.                 When

 20    the bubble is broken, Sara and Ian will go to live in

 21    another house, and we will live separately until

 22    there's a vaccine because the risk, again, is just too

 23    great.       Nobody wants me to die, right?               And so --

 24           Q.     No, certainly not.

 25           A.     I didn't mean to be flip.             I just meant --

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 15 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               42
   1   yeah, so our plan is, once the bubble is broken, we

   2   will have to live separately.

   3          Q.    If you have to do that, do you have any

   4   thoughts about how you will see them, whether it's

   5   socially distanced outside with a mask on?                 Have you

   6   thought about what that might look like?

   7          A.    Yes.    The only thing we have discussed is

   8   the possibility of, you know, trying to meet at the

   9   end of a school week, perhaps in a park or someplace

 10    we can identify outdoors with masks at a distance,

 11    again, in order to -- at least to keep me in a kind of

 12    bubble or to keep me safe from infection.

 13           Q.    You would assume you're going to try to do

 14    something, whenever this bubble breaks, so that you

 15    can actually see your wife and son in person and not

 16    go necessarily 8, 10, 12 months without laying eyes on

 17    them; is that fair?

 18           A.    Yes.    We would like to find a way to lay

 19    eyes on each other.

 20           Q.    As if I were in your shoes, I would too.                   I

 21    couldn't imagine it being otherwise.

 22                 If you were to figure out a way to be able

 23    to see them in a park or some sort of public space

 24    outdoors with masks, would it be possible there for

 25    you to bring an absentee ballot and an envelope and

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 16 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               43
   1   sign it and put it on a bench and then walk back and

   2   your wife walk over and sign it and then leave it

   3   there for you?

   4          A.    I think that is in the realm of possibility.

   5   There's a little bit -- I've thought about this

   6   question because I've wondered it myself.

   7                It's a little speculative to me, speculative

   8   because it would -- it would really require that we

   9   find a park that works for us, that nobody is sick at

 10    the time, that the weather is good, you know, from my

 11    point of view that nobody else is around because I

 12    would want my vote to be private.              And so it requires

 13    a lot of things to go right.

 14           Q.    It does.      I think just today as you think

 15    about it, your -- the ballot goes in the envelope, and

 16    the envelope gets sealed, and the outside of the

 17    envelope is what's signed.

 18                 So I think at least you don't have to worry

 19    about the vote being private in the sense of someone

 20    seeing your ballot.         Your wife wouldn't even

 21    necessarily see it and know who you voted for unless

 22    you told her.       So at least that's one piece of it you

 23    could not have to worry about.

 24                 Unless you have anything else to clarify,

 25    I'm going to pass you off now to -- I don't know who's

                          www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20    Entry Number 108-2   Page 17 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                                44
   1   coming after me, but they can fight over who gets you

   2   next.

   3                MR. BURNS:       Before we conclude, there wasn't

   4   a pause before the end of your statement.                  I wanted to

   5   object to the form of the last statement Mr. Lambert

   6   made.

   7   BY MR. LAMBERT:

   8          Q.    In that case, if I can do one thing, let me

   9   ask a question then to follow up on that with the

 10    objection to form.

 11                 Mr. Rutledge, are you aware that the ballot

 12    goes in an envelope, which is sealed, and then that

 13    envelope is which has the signatures on it for you and

 14    for the witness?

 15           A.    Yes.    I'm aware that the signatures can be

 16    added to the sealed envelope.

 17                 MR. LAMBERT:          Thank you very much.        In that

 18    case, I will now actually pass you off for real this

 19    time.

 20                 THE WITNESS:          Thank you.

 21                 MR. BURNS:       If we could, I think now is a

 22    good time for a brief five-minute break to give

 23    Reverend Rutledge a chance to catch his breath.                    If

 24    that's okay with everyone, we'll take a brief

 25    five-minute break.

                           www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 18 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               49
   1   because she was still, you know, living in the bubble

   2   with me, and we didn't want there to be any reason for

   3   that ballot to get thrown out.

   4                So since we were all still living in the

   5   same house, it was an easy thing to do.                 We went ahead

   6   and did that to ensure that the vote was counted.

   7          Q.    And Mr. Lambert asked you a couple of

   8   questions or commented about your declaration.                  And I

   9   think it said something about under your

 10    interpretation of the excuse requirement, you don't

 11    qualify to vote absentee.

 12                 Is that an accurate statement?

 13           A.    Yes, and that's still my interpretation.                   I

 14    do not consider myself to be a disabled person, and I

 15    think that there's some medical definitions about

 16    being disabled that I don't believe I meet.

 17           Q.    Have you called anybody, like your -- I

 18    guess you're in Charleston County, right, or are you

 19    in Berkeley County?

 20           A.    I'm in Charleston County.

 21           Q.    Have you called your Charleston County

 22    election commission to see if your interpretation is

 23    accurate?

 24           A.    No.    To see if my interpretation of my

 25    medical condition is accurate?

                          www.compuscripts.com
3:20-cv-01552-JMC   Date Filed 08/10/20   Entry Number 108-2   Page 19 of 19

                    Jeremy Paul Rutledge 7/24/2020
                                                                               55
   1   share with them.

   2                But does that answer your question?               I'm not

   3   sure I followed exactly what you were asking.

   4          Q.    Sure.     And could you give me the names of

   5   those folks that you referenced?

   6          A.    Yeah.     Senator Kimpson, I see from time to

   7   time.    And then I'm trying to think of some of my

   8   friends from the Furman program.              Tom Davis, I believe

   9   I have spoken with about different things.                 It's been

 10    a while.     Beth, and I'm blanking on her last name.                   I

 11    can provide these for you.

 12                 Just friends that I've called about

 13    different things or reached out to, especially

 14    relating to the pandemic in our state and the spread

 15    of the virus.       But not about --

 16           Q.    But you don't recall -- just to be clear,

 17    you don't recall ever contacting any house member or

 18    senator requesting that they change the law related to

 19    absentee ballots for the upcoming election.

 20           A.    No.    I think my focus has not been on trying

 21    to get the legislature to change the law this quickly.

 22    It had been more about going to the Election

 23    Commission, which seems like the way that something

 24    could happen quickly during an election year.                  That's

 25    been my understanding as a citizen.

                          www.compuscripts.com
